COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-14-00141-CV


In the Interest of V.P., a child           §   From the 231st District Court

                                           §   of Tarrant County (231-331365-02)

                                           §   January 15, 2015

                                           §   Per Curiam


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of prosecution.

      It is further ordered that Appellant V.V. shall pay all of the costs of this

appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM